Title: To Thomas Jefferson from William Lyman, 11 July 1807
From: Lyman, William
To: Jefferson, Thomas


                        
                            Sir,
                            American Consulate & AgencyLondon 11th. July 1807
                        
                        
                        I not only recollect your particular enquiries relative to the latest or most improved Copying Machine or
                            mode of Manifold writing The last time I was at Washington and had the Honour of my personal respects to you, but also
                            readily conceive the great advantages thereof especially in Important Public Stations requiring both dispatch and accuracy
                            and even sometimes privacy in the transaction of Affairs Therefore it is that I have imagined It will be deemed an Office
                            neither presumptive or unacceptable to transmit herewith and to desire your Acceptance of R Wedgwoods improved
                            Stylagraphic Manifold writer, which allow me to say has nearly Superseded all former Improvements of the kind; I have only
                            to add that notwithstanding the regular Intercourse of this Office with the Secretary of State I had contemplated to have
                            ventured for your consideration some few observations on the Progress of the settlements and Civilization in the United
                            States which in the course of my experience have been suggested but am obliged by indispensable Business and want of time
                            to postpone them untill another opportunity which will be in a few Days against which time I shall endeavour to be
                            prepared and in the interim have the Honour to be with the highest Consideration
                  Sir Your very Obedt. Hble: Servt.
                        
                            Wm Lyman
                     
                        
                    